Beck, P. J.,
dissenting. I dissent from the judgment of reversal in this case, being of the opinion that the Court of Appeals correctly construed and applied the provision in the policy exempting the insurer from liability in the event of the insured's death happening as the result of military or naval service in time of *659war, where such death was caused directly or indirectly by war or any act incident thereto. In my opinion, the death of the insured in this case was caused by an act incident to military service in time of war. I therefore dissent from the decision rendered by the majority of this court.